Citation Nr: 1432014	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1966 to August 1969.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Seattle, Washington, Regional Office (RO) which denied service connection for peripheral neuropathy.  In April 2012, the Board remanded the Veteran's appeal to the RO for additional action.  In January 2014, the Board remanded the Veteran's appeal to the RO for additional action which included obtaining the Veteran's service treatment records and service personnel records.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.   

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran advances on appeal that service connection for peripheral neuropathy is warranted secondary to his presumed herbicide exposure while in the Republic of Vietnam and/or as secondary to a lumbar spine disorder.  

In his June 2014 Informal Hearing Presentation, the accredited representative notes that he had reviewed the Veteran's recently received service treatment records.  He asserts that the service treatment records establish that the Veteran was "suffering from a significant lower spine issue" and the Veteran's peripheral neuropathy may be related to his in-service lumbar spine disorder.  

A November 1966 Army orthopedic evaluation conveys that the Veteran was diagnosed with thoracic and lumbar spine scoliosis and osteoarthritis.  Private clinical documentation dated in June 2010 indicates that the Veteran has been diagnosed with lumbar spine degenerative disc disease with radiculopathy and scoliosis.  

The June 2014 Informal Hearing Presentation may be reasonably construed as an informal claim for service connection for a recurrent lumbar spine disorder to include scoliosis, osteoarthritis, and degenerative disc disease.  The issue has not been adjudicated by the RO.  Given the nature of the claimed disabilities, the Board finds that the issue of service connection for a recurrent lumbar spine disorder is inextricably intertwined with the certified issue of service connection for peripheral neuropathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of service connection for a recurrent lumbar spine disorder to include scoliosis, osteoarthritis, and degenerative disc disease.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a notice of disagreement and a substantive appeal as to that issue.  

2. Then readjudicate the issue of service connection for peripheral neuropathy claimed as the result of herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

